Opinion filed August 1, 2013




                                      In The


        Eleventh Court of Appeals
                                    __________

       Nos. 11-13-00107-CR, 11-13-00108-CR, 11-13-00109-CR,
                 11-13-00110-CR, & 11-13-00111-CR
                            __________

                 CYNTHIA RENEE ACOSTA, Appellant

                                        V.

                     THE STATE OF TEXAS, Appellee


                      On Appeal from the 90th District Court

                               Stephens County, Texas

      Trial Court Cause Nos. F32324, F32477, F32647, F32648, & F32649



                     MEMORANDUM OPINION
      Cynthia Renee Acosta pleaded guilty on January 7, 2010, to five offenses.
The offenses included the third-degree felony offense of retaliation (Cause No. 11-
13-00108-CR), the state jail felony offense of possession of a controlled substance
(Cause No. 11-13-00107-CR), and three instances of the state jail felony offense of
forgery of a financial instrument by passing (Cause Nos. 11-13-00109-CR, 11-13-
00110-CR, and 11-13-00111-CR). In accordance with a plea agreement, the trial
court assessed her punishment at confinement in the Institutional Division of the
Texas Department of Criminal Justice for a term of ten years on the retaliation
conviction (Cause No. 11-13-00108-CR). For the remaining four state jail felony
offenses, the trial court assessed Appellant’s punishment at confinement in the
State Jail Division of the Texas Department of Criminal Justice for a term of two
years with all five sentences to run concurrently.        However, the trial court
suspended the imposition of the five sentences and placed Appellant on community
supervision for a term of five years for each offense.
      The State subsequently filed motions to revoke community supervision in
each case alleging multiple violations of the terms and conditions of Appellant’s
community supervision. The State alleged the same violations in each motion.
The trial court considered the motions at a hearing conducted on March 7, 2013.
Appellant entered a plea of “true” to some of the alleged violations at the outset of
the hearing. At the conclusion of the hearing, the trial court found some of the
alleged violations to be true, revoked Appellant’s community supervision, and
assessed her punishment at confinement in the Institutional Division of the Texas
Department of Criminal Justice for a term of ten years on the retaliation charge and
confinement for a term of two years in the State Jail Division on each of the state
jail felony offenses, with all five sentences to run concurrently. We dismiss the
appeal.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous. Counsel has provided Appellant with a copy of the brief and
advised Appellant of her right to review the record and file a response to counsel’s
                                          2
brief. A response has not been filed.1 Court-appointed counsel has complied with
the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman,
252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—
Eastland 2005, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
true standing alone is sufficient to support a trial court’s decision to revoke
community supervision and proceed with an adjudication of guilt. See Moses v.
State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).
        We note that counsel has the responsibility to advise Appellant that she may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that she may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.




        1
        By letter, this Court granted Appellant thirty days in which to exercise her right to file a response
to counsel’s brief.


                                                     3
      The motion to withdraw is granted, and the appeal is dismissed.


                                                        PER CURIAM

August 1, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                        4